DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-11 are objected to because of the following informalities:  the beginning of claims 2-10 recites “The gripper”.  This does not appear to be consistent with claim 1 recitation of  “robotic gripper”.  In addition, claim 11 recites “the gripper” on line 3.  This limitation does not appear to be consistent to the reference back to “robotic gripper” in lines 1-2 of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation "the finger magnet" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites "a first finger" (line 3).  Claim 5 recites "the finger" (line 4).  The plural inclusion of "the finger" could lead to confusion as to whether subsequent recitations of "the finger" are one and the same and whether “the finger” refers to “a first finger”.  
Claim 9 recites the limitation "the finger magnet of the second finger" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13 are allowed, because none of the recited art shows a robotic gripper further having a pair of guides configured on an opposite side of a finger and having a guide magnet with a magnetic pole configured to maintain a gap between the finger and the respective guide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fahldieck, Sarh, Michel, Knieling, and Burgmeier are cited as being relevant art, because each prior art discloses a robotic gripper comprising and a first finger and a first guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651